*401MEMORANDUM **
Serajul Haque appeals pro se the district court’s May 4, 2004, order dismissing Haque’s Amended Complaint and granting leave to file a Second Amended Complaint by May 21, 2004. Haque did not file a Second Amended Complaint, but he did file a notice of appeal on May 21, 2004.
On June 1, 2004, the district court issued an order to show cause why the action should not be dismissed for failure to prosecute. On June 16, 2004, after Haque failed to respond, the district court dismissed the case for failure to prosecute pursuant to Fed.R.Civ.P. 41(b).
We lack jurisdiction to entertain the appeal because the May 4, 2004, order is not a final, appealable order, and Haque took no action to render the dismissal appeal-able. Santoro v. CTC Foreclosures Services Corp., 193 F.3d 1106, 1107 (9th Cir.1999); WMX Technologies, Inc. v. Miller, 104 F.3d 1133, 1136-37 (9th Cir.1997) (en banc).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.